Dewey, J.
The evidence of an assault committed in Chelsea in the county of Suffolk was properly admitted, and is not open to the objection of a variance from the indictment. Commonwealth v. Tolliver, ante, 386.
The indictment properly charges the manner in which the assault took place, and that, being armed with a dangerous weapon, the defendant committed an assault with intent to kill and murder. The exception to the ruling of the court, and also the motion of the defendant in arrest of judgment, are

Overruled.

<5>%